Ethridge, J.,
delivered the opinion of the court. .
The appellant, B. C. Sellier, filed a petition in the circuit court for a mandamus against the appellees, alleging that he was a patron of the said consolidated public school, and interested in the location of the schoolhouse in said district, and that the schoolhouse in the said district is located in about the center of the said district, and that the trustees had conceived the idea of demolishing the said schoolhouse and abandoning the location, and moving the same something like one-half mile west of the present location, and to erect a new school building on the proposed new location, and to that end had privately invited bids for the construction of the new school building; that the school board of Harrison county did not, prior to August 1, 1923, designate the location of the new schoolhouse, and that the said school board only have authority to change the location; that the trustees are attempting to exercise authority which they are not empowered to perform; and prayed for a mandamus commanding the board of trustees not to change the location of the school.
*593The general issue was pleaded by defendants, and special notice under the general issue given that defendants would offer evidence to show that the school board convened prior to the 1st day of August, 1923, for the purpose of changing the location of the schoolhouse in Delisle consolidated school district, and had a meeting for that purpose prior to the 1st day of August, 1923, at which meeting there was opposition to changing the location of the schoolhouse, and that the plaintiff was one of the persons in opposition, and that the opponents to the removal requested the school board to postpone the meeting for the purpose of considering the said question until they could get their attorney present, and that the county school board visited the scene of location and had another meeting on the 11th day of August, at which they fixed the site of the school building at the new location. It appeared on the trial that the county school board met on the 30th day of July and adjourned until the 10th day of August on which day they inspected the grounds of the new site and the old site and on the following day, the 11th day of August, entered an order changing the location of the school building to the new site. The circuit judge refused to grant the writ of mandamus and from such judgment this appeal is prosecuted.
Section 7332 of Hemingway’s Code (section 4512 of the Code of 1906) provides that the county superintendent shall be president of the school board, and shall convene it annually prior to .the 1st day of August to define the boundaries of the school districts of the county outside of separate school districts, or to make alterations therein and to designate the location of the schoolhouse in each district, if not already located.
It is contended here that the schoolhouse had already been located, and the fact that a new house was to be built did not justify the county school board in changing the location of the school building, but that the new building, if one was to be built, should be built upon the old site.
*594We think it was the purpose of the legislature to vest in the county school board the power to locate school building's and to arrange school districts, and that, whenever it was necessary to change the location for the convenience and welfare of the patrons of the district, such board has the power to change said site. The law contemplates that the jurisdiction of the school board may be exercised annually; in other words, the board was given a discretion to so adjust the school districts and houses as to best serve the public interest, and that it has the power, when a new building' is to, be built, to fix the site thereof so as to serve the public interest to the best advantage, in the opinion of such board, and the court will not undertake to control the discretion of the county school board in such cases.
The judgment of the court below will therefore be affirmed.